DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the limitation “an upper surface and an opposing lower surface” is unclear.  The upper surface 11 and the lower surface 12 are facing away from each other.  The upper surface is not opposing the lower surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US 2015/0288107).
Regarding claim 7, Wu et al. disclose a connector assembly, comprising: 
a circuit board (20) comprising a plurality of conductive front pads (210) disposed at a front end of the circuit board and a plurality of conductive rear pads (220) disposed at an opposite cable end of the circuit board; 
a cable (30) terminated at the plurality of the rear pads; and 
a unitary front housing (10) assembled to the front end the circuit board; 
a plurality of flexible contacts (12) assembled to the unitary front housing, the front pads making contact with and deflecting the flexible contacts away from the circuit board; 
an electrically conductive shield (15) assembled to the unitary front housing; and
a unitary rear housing (14).

Wu et al. substantially disclosed the claimed invention except the process of overmold the rear housing around at least the circuit board and portions of the unitary front housing, the cable, and the shield.

The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Consoli (US 5,194,017).
Regarding claim 8, Consoli discloses an electrical contact (7) for use in an electrical connector (1) assembled to a circuit board (10), comprising: 
a flexible contact member (E1) extending along a first direction for making contact with a corresponding contact (8) of a mating connector (2), the flexible contact member comprising opposing front and rear ends; a retaining member comprising:
a first retaining member portion (E2) extending rearwardly from the rear end of the flexible contact member along the first direction;
a second retaining member portion (E3) extending upwardly from a rear end of the first retaining member portion along a second direction orthogonal to the first direction; and
a third retaining member portion (E4) extending from a top end of the second retaining member portion along the first direction toward the front end of the flexible contact member; and
[AltContent: textbox (E4)][AltContent: arrow]a flexible termination member (E5) extending rearwardly from the rear end of the flexible contact member, such that when the contact is assembled to a connector and the connector is assembled to a circuit board, the flexible termination member makes electrical contact with a pad (not shown) of the circuit board.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (E5)][AltContent: textbox (E3)][AltContent: textbox (E2)][AltContent: arrow][AltContent: textbox (E1)][AltContent: arrow]	
    PNG
    media_image1.png
    191
    525
    media_image1.png
    Greyscale



Regarding claim 10, Consoli discloses the flexible contact member, the retaining member, and the flexible termination member lie in a same plane.

Allowable Subject Matter
Claims 1-6 and 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1, the prior art of record failed to teach the unitary front housing comprising opposing top and bottom rows of alternating ridges and valleys formed on each of the major top and bottom surfaces of the front housing proximate the board end of the front housing; and opposing supports at opposing ends of the rows of alternating ridges and valleys, and a retaining member extending from the flexible contact member and secured in a corresponding valley in the opposing top and bottom rows of alternating ridges and valleys.

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/            Primary Examiner, Art Unit 2833